DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Election/Restrictions
Claims 1-20 allowable. The restriction requirement among species, as set forth in the Office action mailed on 10/25/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 7-20, directed to species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kevin McCormick on 02/23/2021.

The application has been amended as follows: 
Claim 1 was amended as follows:
Claim 1:  A blood volume evaluation system configured for monitoring a patient using a measurement associated with a peripheral venous pressure (PVP) within a peripheral vein of a circulatory system of the patient, comprising:
a PVP sensor including a transducer disposed adjacent to or connected to an intravenous (IV) tube configured to be placed in fluid connection with the peripheral vein and configured to generate an electronic signal associated with the PVP; and
an evaluation unit, including a computer processor communicatively connected to the PVP sensor to receive the electronic signal and a memory storing non-transitory computer-readable instructions that, when executed by the computer processor, cause the evaluation unit to:

apply a transformation to the time-domain PVP signal to generate a frequency-domain PVP signal;
identify a plurality of frequencies associated with local maxima of the frequency-domain PVP signal, including a heart rate frequency (F1) and a harmonic frequency (FH) at a harmonic of the heart rate frequency (F1), such that the harmonic frequency (FH) is different from the heart rate frequency (F1); and
calculate a blood volume metric based at least in part upon the heart rate frequency (F1) and the harmonic frequency (FH).

Claim 3 was amended as follows:
Claim 3:  The blood volume evaluation system of claim 1, further 
Claim 6 was amended as follows:
Claim 6:  The blood volume evaluation system of claim 5, wherein:
the transducer of the PVP sensor is a pressure sensor and is disposed in fluid connection with the interior of the IV tube; and
the interior of the IV tube is configured to be placed in fluid connection with the circulatory system of the patient via the peripheral vein.
Claim 7 was amended as follows:
Claim 7:  A device configured for measuring and evaluating blood volume of a patient, comprising:
a peripheral venous pressure (PVP) sensor, including a transducer configured to be placed in fluid communication with a peripheral vein to generate an electronic signal associated with a pressure within [[a]] the peripheral vein of a circulatory system of the patient; and

obtain a time-domain PVP signal, including a plurality of values of the electronic signal over a sample period;
apply a transformation to the time-domain PVP signal to generate a frequency-domain PVP signal;
identify a plurality of frequencies associated with local maxima of the frequency-domain PVP signal, including a heart rate frequency (F1) and a harmonic frequency (FH) at a harmonic of the heart rate frequency (F1), such that the harmonic frequency (FH) is different from the heart rate frequency (F1); and 
calculate a blood volume metric based at least in part upon the heart rate frequency (F1) and the harmonic frequency (FH).

Claim 12 was amended as follows:
Claim 12:  The device of claim 7, wherein the blood volume metric is further determined at least in part based upon at least one or more additional harmonic frequencies of the heart rate frequency (F1).

Claim 14 was amended as follows:
Claim 14:  A method configured for measuring and evaluating blood volume of a patient using a measurement associated with a peripheral venous pressure (PVP) within a peripheral vein of a circulatory system of the patient, comprising:
monitoring, by a transducer of a PVP sensor configured to be placed in fluid communication with the peripheral vein, a physical phenomenon associated with the PVP within the peripheral vein of the circulatory system of the patient;
generating, by the PVP sensor, an electronic signal associated with the PVP over a sample period, the values of the electronic signal over the sample period forming a time-domain PVP signal;

identifying, by the processor of the evaluation unit, a plurality of frequencies associated with local maxima of the frequency-domain PVP signal, including a heart rate frequency (F1) and a harmonic frequency (FH) of the heart rate frequency (F1), such that the harmonic frequency (FH) is different from the heart rate frequency (F1); and
calculating, by the processor of the evaluation unit, a blood volume metric based at least in part upon the heart rate frequency (F1) and the harmonic frequency (FH).

	Claim 17 was amended as follows:
Claim 17:  The method of claim 14, wherein the plurality of frequencies further include one or more additional harmonic frequencies 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/MARJAN FARDANESH/Examiner, Art Unit 3791